                                                                      FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                       DEC 1 7 2018
                                                                       Clerk, U.S Courts
                          MISSOULA DIVISION                            District Of Montana
                                                                        Missoula Division




ROSALINDA CINTRON,
                                                  CV 17-108-M-DLC
                     Plaintiff,

       vs.                                         ORDER

 TITLE FINANCIAL CORPORATION,
 INSURED TITLES, LLC, and JOHN
 DOES 1-5,

                     Defendants.

      On December 6, 2018, the Court held a hearing on six of the parties'

pending motions, listed in the order in which they were addressed at the hearing

and will be discussed in this Order: ( 1) Plaintiffs Second Motion to Compel

Production of Discovery (Doc. 44); (2) Plaintiffs Third Motion to Compel

Discovery (Doc. 62); (3) Defendants' Motion for Rule 37 Sanctions (Doc. 65); (4)

Plaintiff's Motion to Quash Defendants' Subpoenas (Doc. 50); (5) Defendants'

Motion to Exclude Plaintiffs Treating Providers from Offering Testimony at Trial

or, Alternatively, Limit Testimony to Medical Records (Doc. 38); and (6)

Plaintiffs Motion to Extend Scheduling Order (Doc. 4 7).

                                  LEGAL STANDARD

      Rulings on discovery issues, including relevance, fall within the Court's


                                        -1-
broad discretion over case management. Little v. City ofSeattle, 863 F .2d 681, 685

(9th Cir. 1988). The scope of discovery generally extends to all "nonprivileged

matter[s] that [are] relevant to any party's claim or defense." Fed. R. Civ. P.

26(b )(1 ). For purposes of discovery, relevance is fairly expansive,

"encompass[ing] any matter that bears on, or that reasonably could lead to other

matter[s] that could bear on, any issue that is or may be in the case." Moe v. Sys.

Transp., Inc., 270 F.R.D. 613, 618 (D. Mont. 2010). "If the information sought

might reasonably assist a party in evaluating the case, preparing for trial, or

facilitating settlement, it is relevant to the subject matter involved in the pending

action." Id. The information "need not be admissible at trial if the discovery

appears reasonably calculated to lead to the discovery of admissible evidence."

Fed. R. Civ. P. 26(b)(l). A court may act to limit unreasonably cumulative,

overbroad, unduly burdensome, or irrelevant discovery. Fed. R. Civ. P.

26(b )(2)( c).

       A party that has been unable to obtain requested information absent court

involvement may move to compel disclosure. Fed. R. Civ. P. 37(a)(2)(A). The

moving party bears the burden of showing that the discovery sought is "relevant"

as defined above, and the party resisting discovery bears the burden of showing

that nondisclosure is appropriate. Soto v. City of Concord, 162 F .R.D. 603, 610

(N.D. Cal. 1995); DIRECT TV, Inc. v. Trone, 209 F.R.D. 455, 458 (C.D. Cal.

                                           -2-
2002).

         The Court takes an expansive view regarding relevance for purposes of

discovery. At risk of stating the obvious, subject matter or documents may be

relevant, as defined in the preceding paragraphs, for purposes of discovery, but will

not meet the more stringent standard of relevance to constitute admissible evidence

at trial. The Court views the pending discovery motions with this broader standard

in mind.

                                          DISCUSSION

         I.       Plaintiff's Second Motion to Compel Production of Discovery

         In her second motion to compel production, Plaintiff Linda Cintron asks the

Court to order Defendants Title Financial Corporation and Insured Titles, LLC

(collectively, "Title Financial") to produce various emails that Title Financial has

withheld as privileged attorney-client communications or work product. 1 The

emails are responsive to Cintron's Request for Production 28, which reads:

         Please produce any and all records and administrative files kept by
         Insured Titles, LLC and/or Title Financial Corporation pertaining to:

           (a) Any and all complaints by Linda Cintron against any Insured
         Titles, LLC and/or Title Financial Corporation employees;

              (b) Any and all complaints made against Linda Cintron;

              (c) Linda Cintron' s performance;

1
 The Court notes, with approval, that Title Financial listed all of the withheld documents on a
privilege log (Docs. 73-9 & 112-1) consistent in content and format with Rule 26(b)(5)(A).

                                               -3-
           (d) Any investigations conducted during or after Ms. Cintron's
         employment that were initiated by any complaints by or against Ms.
         Cintron.

         The Court has read the documents which were produced for in camera

review (Docs. 105-1 & 114), and it concludes that certain of the emails are

discoverable and must be produced. To facilitate review, the in camera documents

which the Court concludes are discoverable are filed as an attachment to this

Order.

         However, the Court finds that Title Financial's nondisclosure was

"substantially justified," and it will not order Title Financial to pay Cintron's

expenses incurred to obtain these documents. Fed. R. Civ. P. 37(a)(5)(A)(ii).

         In a civil case, such as this, "state law governs privilege regarding a claim or

defense for which state law supplies the rule of decision." Fed. R. Evid. 501.

However, in the absence of federal authority to the contrary, "[t]he common

law-as interpreted by United States courts in the light of reason and

experience-governs a claim of privilege" as to federal claims. Id In this

instance, the Plaintiffs have brought both federal and state law claims, and the

withheld documents may be relevant to both types of claims. It is unclear whether

federal or state privilege law applies in circumstances such as these. See Jaffee v.

Redmond, 518 U.S. 1, 17 n.15 (1996) ("express[ing] no opinion" on "the proper



                                            -4-
rule in cases such as this in which both federal and state claims are asserted in

federal court ..."); In re Sealed Case (Med. Records), 381 F.3d 1205, 1212-13

(D.C. Cir. 2004); Piper v. Alaska Airlines, Inc., 34 F.3d 1073 (9th Cir. 1994)

(Table); 23A Charles Alan Wright & Kenneth W. Graham, Jr., Federal Practice &

Procedure§ 5434 (1st ed. Supp. 2018). Here, because both parties cite exclusively

to federal law, the Court deems any argument in favor of the application of state

law waived, and it follows the parties in looking to decisions of other federal

courts.

      Title Financial asserts both attorney-client privilege and work product

doctrine. The attorney-client privilege protects confidential communications

between an attorney and client made for the purpose of securing the attorney's

legal advice. United States v. Chen, 99 F.3d 1495, 1501 (9th Cir. 1996). "That a

person is a lawyer does not, ipso facto, make all communications with that person

privileged. The privilege applies only when legal advice is sought from a

professional legal advisor in his capacity as such." Id. at 1501 (citation and

internal quotation marks omitted). Generally, it is presumed that communications

between an attorney and her client are privileged, but that presumption "does not

extend to communications with in-house counsel" because those communications

"might well pertain to business rather than legal matters," and "[t]he privilege does

not protect an attorney's business advice." United States v. Chevron Texaco Corp,

                                          -5-
241 F. Supp. 2d 1065, 1076 (N.D. Cal. 2002); accord Dewitt v. Walgreen Co.,

2012 WL 3837764, at *3 (D. Idaho Sept. 4, 2012).

      "[T]he work-product doctrine is distinct from and broader than the attorney-

client privilege." United States v. Nobles, 422 U.S. 225,238 n.11 (1975). "To

qualify for work-product protection, documents must: (1) be 'prepared in

anticipation of litigation or for trial' and (2) be prepared 'by or for another party or

by or for that other party's representative."' United States v. Richey, 632 F.3d 559,

567 (9th Cir. 2011) (quoting In re Grand Jury Subpoena (Mark Torf/Torf Envtl.

Mgmt.), 357 F.3d 900, 907 (9th Cir. 2004)); see Fed. R. Civ. P. 26(b)(3).

      The Court finds that some of the withheld communications are discoverable

and that others are not. All of the withheld communications were sent to or from

in-house and/or outside counsel, and the discoverability of the withheld materials

hinges on whether counsel was acting as a legal or a business advisor. See

Chevron Texaco, 241 F. Supp. at 1076.

      In most of the emails, both in-house and outside counsel were acting as legal

advisors, with Title Financial and its employees soliciting legal opinions in order to

protect Title Financial from legal exposure. These emails fall squarely within both

the attorney-client privilege and the work-product doctrine. Each of the three

emails discussed in the parties' briefs regarding Cintron's second motion to compel

are protected, as are the clear majority of the emails withheld from Title

                                           -6-
Financial's production ofNovember 15, 2018.

      However, a small handful of the emails are discoverable even though general

and/or outside counsel were cc'ed. These materials involve discussions about: (1)

the business decisions that were and should be made in response to a workplace

conflict involving Cintron and a coworker, (2) the effectiveness of those decisions,

and (3) Title Financial's general employment policies and procedures. Despite the

inclusion of attorneys' email addresses in the thread, no legal advice was sought or

offered.

       Additionally, upon the Court's review of the materials, all of the attachments

to the emails and some quoted text within certain emails are discoverable. The

discoverable materials comprise notes from an internal human resources

investigation, individual employees' notes and communications regarding the

relevant workplace conflict, and various policies and procedures. They are

responsive to Requests for Production 28 and/or 35, the latter of which is discussed

in greater detail below. After reviewing the materials in some depth, the Court is

satisfied that none of the materials involve confidential communications between

Title Financial and counsel and that all memoranda and notes were prepared by

Title Financial employees to aid Title Financial's business decision-making rather

than to prepare for litigation.

      Accordingly, the Court has attached a sealed document to this order

                                         -7-
including the discoverable materials. If further materials are found in response to

the Court's order regarding Cintron's third motion to compel discovery, discussed

immediately below, the Court trusts that Title Financial will follow the Court's

guidance to determine the discoverability of those materials.

      Because neither party has entirely prevailed on this motion, and because

Title Financial acted appropriately in shielding privileged communications from

discovery, the Court will not order either party to pay the other party's expenses.

See Fed. R. Civ. P. 37(a)(5)(A).

      II.    Plaintiff's Third Motion to Compel Discovery

      Cintron's third motion to compel discovery involves her Request for

Production 35, which reads:

      Please produce a true and accurate copy of all instant messages or
      other electronic communications from January 1, 2014 to July 1, 2016
      relating to the Plaintiffs employment with any of the Defendants.

In the course of discovery, Title Financial raised various objections to this request,

primarily relying on its position that the request was overbroad and that responding

to it would be unduly burdensome. The parties engaged in some dialogue

regarding whose accounts to search and for what search terms, with both parties

generally arguing that the other party bore the burden of identifying relevant search

terms and the accounts likely to include discoverable information.

      Thus far, Title Financial has produced 5,342 documents by searching four

                                          -8-
email accounts for thirteen search terms, with those search terms having been

provided by Cintron on September 28, 2018. On October 18, 2018, Title Financial

produced the results of its search of Cintron's employee email account. Title

Financial ultimately did not provide any responsive messages and emails from any

other employee's account until November 15, 2018, thirteen days after Cintron

filed the relevant motion to compel. Title Financial has taken the position that it

could not produce these materials sooner, as it only learned which accounts it

should search upon reading Cintron' s motion to compel. Cintron reviewed

approximately 80% of those documents produced on November 15 prior to the

hearing, and she represented that about 1% of those documents reviewed-SO or

so-were responsive but that those 50 documents were significant.

      Cintron argues that she was entitled to those responsive documents before

she filed her third motion to compel and that she is entitled to additional

communications, which Title Financial can find and produce by searching the

accounts of the additional employees identified by Cintron. The Court agrees that

Title Financial has not met its discovery obligations, and it accordingly grants

Cintron's third motion to compel.

      Federal Rule of Civil Procedure 34 outlines the means by which

electronically stored information must be requested and produced. It requires

"reasonable particularity," Fed. R. Civ. P. 34(b)(l)(A), but not "great and

                                          -9-
impracticable specificity," Fed R. Civ. P. 34(b) advisory committee's note to 1946

amendment. "The test for reasonable particularity is whether the request places a

party upon reasonable notice of what is called for and what is not." Reinsdorfv.

Skechers U.S.A., Inc., 296 F.R.D. 604, 616 (C.D. Cal. 2013) (citations and internal

quotation marks omitted).

      Request for Production 35, while not drafted with surgical precision, gives

sufficient notice of the information requested. And, as the Court stated at the time

of the hearing, the request is not overly broad. It is limited in time and scope. In

the context of this wrongful discharge action, the natural reading of a request for

materials "relating to [Cintron's] employment" is that the requesting party wants

materials involving discussion of Cintron's job performance and continued

employment, e.g., performance reviews, disciplinary measures, complaints,

communications regarding the same, etc. Perhaps it would be overbroad in another

context, but the parties know full well the nature of this matter, and it is clear what

types of materials may be both responsive to this request and discoverable. And,

of course, the cure for a lack of relevance is a sustained objection at trial.

      The Court recognizes that it is cumbersome for Title Financial to search

eighteen email accounts. However, this late-stage discovery burden could have

been avoided by an honest effort to figure out and respond to what is ultimately a

reasonable request for discoverable information. After all, Title Financial is in a

                                           -10-
better position than is Cintron to determine which accounts are likely to yield

responsive documents. Further, because Title Financial currently employs most of

these individuals, it could have worked with the individuals to find the documents

without resorting to what may be clumsy and/or overbroad search terms.

      Accordingly, the Court orders that Title Financial search the fifteen

remaining accounts requested by Cintron-that is, the accounts of Bob Sewell,

Tina Bouchee, Sara Curry, Marlene Schnurr, Mandy Fassio, Alisha Owens, Sandy

Smith, Carol Blair, Diane Maxted, Irene Bartow, Duskie Gramm, Nancy Rogers,

Kiana Rief, Jennifer Palmer, Jay Williams, and Phil DeAngeli. However, in the

interest of limiting the burden on the parties to produce and review responsive

documents, the Court limits the searches to be performed. Title Financial must

search these accounts only for documents that include both ( 1) "Linda" or

"Brandie" and (2) any of the other terms previously searched, as outlined in Title

Financial's Second Supplemental Response to Plaintiffs Request for Production

35. (See Doc. 79-3.)

      The issue of whether Cintron' s expenses should be awarded will be

addressed later in this order.

      III.   Defendants' Motion for Rule 37 Sanctions

      Title Financial, too, alleges that important material has been withheld-in its

case, medical records relevant to Cintron's position that Title Financial caused her

                                         -11-
to suffer emotional distress, anxiety, depression, and PTSD. Title Financial

learned of the existence of these records relatively recently, and it learned of them

not through disclosure by Cintron but through deposition testimony by Cintron's

medical providers. Arguing that the nondisclosure of these records has prevented

it from rebutting causation, Title Financial requests: (1) default judgment on

Cintron's claims for general and/or medical damages, or (2) the exclusion of

testimony by Cintron regarding causation of any medical conditions or emotional

distress.

       Cintron has, in fact, failed to comply with the obligations of discovery by

withholding discoverable information responsive to Title Financial' s Interrogatory

18-seeking all medical care providers for ten years prior to the events giving rise

to Cintron's claims-and Request for Production 27-seeking all corresponding

medical records. Although it will not weigh in on the intentions of Cintron or her

attorneys, the Court has no trouble concluding that Title Financial was entitled to

information and materials that it was not given. And, like Title Financial, the

Court is unsure of whether additional responsive materials remain unproduced.

       The Court agrees with Title Financial that it has suffered prejudice because

of the late and incomplete disclosure of highly relevant medical information. At

minimum, Title Financial is entitled to: (1) discovery of all medical records

relating to Cintron's mental health from 2004 to the present; and (2) the

                                         -12-
opportunity to retain a causation expert, disclose the opinions of that expert, and

call that expert as a witness at trial. Cintron must produce any and all remaining

and responsive medical records. The Court reminds her that she is to produce all

of her medical records for the time periods requested. The Court will determine

the relevance of any of her medical records at the time of trial.

      That said, the Court cannot justify the extreme sanction sought by Title

Financial. If the Court were to grant either of the remedies sought, it would take

the lion's share of Cintron's damage case away from her, leaving her with a bare

claim for lost wages. Instead, the Court will order the production of all remaining

medical records, and it will allow Title Financial to retake depositions, take

depositions of previously undisclosed healthcare providers, and retain and disclose

the opinions of a causation expert, who will be allowed to testify and offer

disclosed opinions at trial.

      The issue of whether Title Financial's expenses should be awarded will be

addressed later in this order.

      IV.    Plaintiff's Motion to Quash Defendants' Subpoenas

      Cintron asks the Court to quash subpoena issued by Title Financial to four

local pharmacies in search of Cintron's records from 2004 to the present time.

Title Financial has received records from one pharmacy; the other three pharmacies

are awaiting resolution of the pending motion to quash.

                                          -13-
      As discussed above, Cintron has failed to disclose significant, discoverable

medical information and materials. Given that failure, the Court finds that Title

Financial acted reasonably in seeking the pharmacy records directly. Accordingly,

the motion to quash is denied. Because it is unclear whether the subpoenas, though

reasonable, are necessary, the Court will not award expenses.

      Title Financial shall issue new subpoenas to the remaining three pharmacies

for the time period of 2004 to the present. Title Financial shall produce copies of

these records to Cintron immediately upon receipt.

      V.     Defendants' Motion to Exclude Treating Providers

      Also pending is Title Financial's motion to exclude Cintron's treating

providers from testifying at trial or, alternatively, to limit the providers' testimony

to their medical records. The Court addressed this issue in its scheduling order of

November 29, 2017. As explained in that order, "a treating physician is not

considered a retained expert witness unless the testimony offered by the treating

physician goes beyond care, treatment and prognosis." (Doc. 23 at 7.) However,

"[i]f [a] treating physician's testimony goes beyond care, treatment and prognosis

then there must be full compliance with the discovery requirements of Fed. R. Civ.

P. 26(a)(2)(B)." (Id)

      Title Financial argues-and the Court agrees-that Cintron's disclosures as

to her treating providers are not in compliance with the requirements of Rule

                                          -14-
26(a)(2)(B). The disclosures are simply brief, informal summaries of the

providers' interactions with and care for Cintron. These disclosures fall far short

of the requirements of Rule 26(a)(2)(B). Accordingly, the Court will not allow the

providers to provide expert testimony at trial beyond the subjects of care, treatment

and prognosis.

      Thus, the Court will not exclude all testimony from Cintron's treating

providers. Because Cintron's treating providers have personal knowledge of

Cintron' s care, treatment, and prognosis, they are more appropriately characterized

as Rule 26(a)(2)(C) experts. If Cintron has not already done so, she shall provide

Title Financial with a Rule 26(a)(2)(C) disclosure.

      Upon proper objection by Title Financial at trial, the Court will exclude

medical causation testimony by Cintron's treating providers unless it falls within

the scope of proper treating physician testimony-and, indeed, such testimony may

be appropriate under the circumstances. See St. Vincent v. Werner Enters., Inc.,

267 F.R.D. 344,345 (D. Mont. April 2, 2010) ("If properly based on personal

knowledge, history, treatment of the patient, and facts of his or her examination

and diagnosis, then the treating physician may give an opinion as to the cause of

the injury or degree of the injury in the future."); accord Goodman v. Staples the

Office Superstore, LLC, 644 F.3d 817, 826 (9th Cir. 2011) ("[W]e ... hold that a

treating physician is only exempt from Rule 26(a)(2)(B)'s written report

                                         -15-
requirement to the extent that his opinions were formed during the course of

treatment.").

      At this stage of litigation, the Court denies the motion in part and reserves

ruling in part. The Court denies Title Financial's request to exclude all testimony

by Cintron's treating providers. It further takes this opportunity to reinforce the

general principles outlined in its scheduling order, its statements made at the

hearing, and the cases cited above. Cintron's physicians may opine about

causation to the degree that their opinions are directly related to Plaintiffs'

treatment, and they may not offer causation opinions informed by "information ...

that they hadn't reviewed during the course of treatment." Goodman, 644 F .3d at

826. If there is any dispute at trial regarding the scope of the testimony of

Cintron's treating physicians, the Court will rule on the objections at that time.

      VI.       Award of Expenses

      Cintron has prevailed on her third motion to compel, and Title Financial has

prevailed on its motion for Rule 3 7 sanctions, although the Court has adopted an

alternative remedy in connection with this latter motion. Generally speaking, "[i]f

[a] motion [to compel] is granted-or if the disclosure or requested discovery is

provided after the motion is filed-the court must, after giving an opportunity to be

heard, require the party ... whose conduct necessitated the motion ... to pay the

movant's reasonable expenses incurred in making the motion, including attorney's

                                          -16-
fees" unless: (1) the movant failed to attempt "in good faith" to solve the dispute

without court action; (2) the "opposing party's nondisclosure, response, or

objection was substantially justified"; or (3) an award would otherwise be "unjust."

Fed. R. Civ. P. 37(a)(5)(A).

      Regarding Cintron' s third motion to compel, the Court has read all of the

attachments to the briefs filed in connection with that motion. Although the tone

of the parties' communications leaves something to be desired, the Court finds that

Cintron made a good faith attempt to solve the discovery dispute by providing

search terms to Title Financial. Fed. R. Civ. P. 37(a)(5)(A)(i). If Title Financial

had a reasonable basis for objecting to the request, it did not make that legal

argument known to Cintron. Furthermore, Title Financial, rather than Cintron, was

better positioned to determine how to find responsive documents. Based on these

circumstances, the Court could require Title Financial to pay Cintron's "reasonable

expenses incurred in making the motion, including attorney's fees." Fed. R.Civ.P

37(a)(5)(A).

      Regarding Title Financial's motion for Rule 37 sanctions, the Court has

serious concerns regarding the manner in which Cintron elected to pick and choose

which medical records were produced to Title Financial, in the face of appropriate

requests to produce all of her medical records for specified time periods. Having

placed her medical and mental condition at issue in this case, all of her medical

                                         -17-
records were fair game, and Title Financial was entitled to discover them. Thus,

the Court could conclude that Title Financial made good faith efforts to obtain the

records before filing its motion, and Cintron's failure to produce them was not

substantially justified, justifying an award to Title Financial of the reasonable

expenses it incurred in bringing its motion.

       Quite frankly, the Court is disappointed in the manner in which both parties

have conducted themselves in the course of discovery in this case. The tone of the

communications between counsel for the parties, like the tone of the briefs, is

concerning. However, because both parties have misbehaved, the Court

determines it would be unjust to award expenses in connection with these

discovery motions, particularly, where, as here, the respective expense requests

would most likely cancel each other out. The Court also notes that none of the

counsel involved in this case have a history of similar discovery violations. 2 Thus,

no expenses will be awarded to either party.

       VII. Plaintiff's Motion to Extend Scheduling Order

       On October 12, 2018, Cintron filed a motion to continue all deadlines in this

matter, up to and including the trial date of February 11, 2019. As ordered below,

the Court will allow continued discovery until the parties have met the obligations

2
  The Court is also loathe to create another opportunity for the parties to engage in a further
dispute regarding the reasonableness of the respective expense requests. It is time for everyone
to focus on the impending tasks at hand, which include complying with this order and preparing
this case for trial.

                                              -18-
outlined in this order. It will also extend the expert disclosure deadline as

necessary for Title Financial to cure the prejudice suffered as a result of the

nondisclosure of Cintron's medical records. However, it will not continue the trial

date and other associated deadlines. This case will proceed to trial as scheduled on

February 11, 2019.

      Accordingly, it is ORDERED that:

      ( 1) Plaintiffs Second Motion to Compel Production of Discovery (Doc. 44)

          is GRANTED in part and DENIED in part. The Court has made a

          determination as to the discoverability of all withheld documents, and it

          has filed the discoverable documents under seal as an exhibit to this

          Order. Title Financial shall produce any other discoverable

          communications that it finds in the course of complying with this Order

          by Friday, January 11, 2019.

      (2)Plaintiffs Third Motion to Compel Discovery (Doc. 62) is GRANTED.

          Title Financial shall search the accounts of Bob Sewell, Tina Bouchee,

          Sara Curry, Marlene Schnurr, Mandy Fassio, Alisha Owens, Sandy

          Smith, Carol Blair, Diane Maxted, Irene Bartow, Duskie Gramm, Nancy

          Rogers, Kiana Rief, Jennifer Palmer, Jay Williams, Phil DeAngeli. It

          shall produce any and all materials (including text messages, instant

          messages, and emails) that include both ( 1) "Linda" or "Brandie" and

                                          -19-
           (2) any of the other terms previously searched, as outlined in Title

           Financial' s Second Supplemental Response to Plaintiffs Request for

           Production 35. It shall also produce any previously undisclosed text

           messages or instant messages sent to or from the four accounts

           previously searched. Title Financial shall produce these documents by

           Friday, January 11, 2019.

       (3)Defendants' Motion for Rule 37 Sanctions (Doc. 65) is GRANTED in

           part. Cintron shall locate and produce all remaining and responsive

           medical records from 2004 to the present by Friday, January 11, 2019.

           Title Financial may take all measures it deems necessary to cure the

           prejudice suffered as a result of Cintron's nondisclosure, including

           retaking depositions, 3 taking depositions of previously undisclosed

           healthcare providers, and retaining and disclosing opinions of a causation

           expert pursuant to Fed. R. Civ. P. 26(a)(2)(B). All of this work must be

           completed by Friday, January 11, 2019. If she chooses to do, Cintron

           may take the deposition of Title Financial's causation expert on or

           before Friday, January 18, 2019.

       (4)Plaintiffs Motion to Quash Defendants' Subpoenas (Doc. 50) is

           DENIED. Title Financial shall issue new subpoenas as explained in this
3
 Any retaken depositions shall be limited to questions regarding previously undisclosed medical
records.

                                              -20-
   order.

(5)Defendants' Motion to Exclude Plaintiffs Treating Providers from

   Offering Testimony at Trial or, Alternatively, Limit Testimony to

   Medical Records (Doc. 38) is GRANTED in part, and ruling is

   RESERVED in part as explained in this order.

(6) Plaintiffs Motion to Extend Scheduling Order (Doc. 4 7) is GRANTED

   in part. This case will proceed to trial on February 11, 2019. Unless

   modified by this order, all of the deadlines provided in the Court's

   scheduling order, dated November 29, 2017 (Doc. 23) remain in full

   force and effect.

(7) This matter is referred to Judge Lynch for the limited purpose of

   conducting a settlement conference.

(8) The Clerk of Court shall file the attached exhibit under seal.

   DATED this     l1'"~ay of December, 2018.



                                     Dana L. Christensen, Chief Judge
                                     United States District Court




                                   -21-
